965 F.2d 1063
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Rosario Moneda ALCANTARA, Petitioner,v.SECRETARY, DEPARTMENT OF VETERANS AFFAIRS, Respondent.
No. 92-7003.
United States Court of Appeals, Federal Circuit.
March 2, 1992.

Before PLAGER, Circuit Judge, COWEN, Senior Circuit Judge, and LOURIE, Circuit Judge.
ORDER
PLAGER, Circuit Judge.


1
The Secretary of the Department of Veterans Affairs moves to waive the filing of the certified list and moves to dismiss Rosario Moneda Alcantara's petition for review for lack of jurisdiction.   Alcantara has not filed a response.


2
Apparently, Alcantara sought death benefits from the Veterans Administration as the widow of a deceased veteran.   It appears that the VA denied her claim on the ground that the veteran was not a member of the armed forces at the time of death.*


3
Whether or not the VA issued a decision in the veteran's case, this court lacks jurisdiction over Alcantara's petition.   Pursuant to the Veterans Judicial Review Act of 1988, this court has jurisdiction to review decisions of the Court of Veterans Appeals, 38 U.S.C. 7292, and to review certain actions of the Secretary, 38 U.S.C. 502.   With regard to the former, Alcantara is not seeking review of a decision of the Court of Veterans Appeals.   With regard to the latter, judicial review is limited to the Secretary's actions concerning the promulgation or publication of agency rules and regulations.   Alcantara is not challenging the promulgation or publication of any VA rule or regulation.


4
Accordingly,

IT IS ORDERED THAT:

5
(1) The Secretary's motion to waive the requirement of filing the certified list is granted.


6
(2) The Secretary's motion to dismiss is granted.



*
 Alcantara does not attach copies of any VA decisions.   Further, the Department states that there is no record of any Board of Veterans Appeals decision from 1983 to the present